Citation Nr: 1227410	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  06-31 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to Special Monthly Compensation (SMC) based on the need for regular aid and attendance. 

2.  Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and R.A.




ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to August 1970. 

These matters come before the Board of Veterans' Appeals (Board) from a March 2004 rating decision by the RO in Portland, Oregon.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in June 2009.

The Board remanded these issues in May 2010 for additional development.  The case returns now for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran is not bedridden or in need of regular aid and attendance by another individual due to his service-connected disabilities.

2.  The Veteran's service-connected disabilities do not result in permanent and total disability compensation due to the loss or loss of use of both lower extremities, blindness in both eyes, residuals of organic disease or injury or loss or loss of use of one upper extremity such as to affect function of balance or propulsion.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation based on the need for regular aid and attendance have not been met. 38 U.S.C.A. §§ 1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011). 

2.  The criteria for entitlement to specially adapted housing allowance or special home adaptation grant are not met.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. §§ 3.102, 3.809 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SMC based on the Need for Regular Aid and Attendance

The Veteran seeks SMC based upon the need for regular aid and attendance due to service-connected disabilities.  Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2010); 38 C.F.R. § 3.350(b)(3) (2011). 

The Board addresses the permanently bedridden criteria first.  A finding that the Veteran is "bedridden" will provide a proper basis for the determination.  Bedridden will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that a Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  Id.  

The particular personal functions that the Veteran is unable to perform are considered in connection with the Veteran's condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

The Veteran is not required to remain in bed due to a service-connected disability.  His private treatment records show that he claimed to need assistance in getting out of bed once in November 2004.  His VA treatment records, including VA examinations in May 2003, February 2004, July 2006, October 2008 and February 2010 show that he is independent in transferring from a motorized scooter and to bed or to a toilet.  Entries from October 2010 indicate that R.A., the Veteran's privately paid assistant, would not visit for several days at a time.  He had no other assistance in his home at that time.  Neither the private nor the VA treatment records indicate that he should remain in bed.  On the contrary, many treatment records, both private and VA, show that the Veteran has been repeatedly encouraged to exercise.  These encouragements have included discussions of walking around his neighborhood and potentially around a shopping mall.  The preponderance of the evidence shows that the Veteran is not bedridden by his service-connected disabilities.  

The Board turns to consider whether the Veteran is in need of the regular aid and attendance of another person.  The following factors will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a) (2011). 

The Veteran has been evaluated at several VA examinations in the course of this appeal.  

The Veteran was initially seen for a May 2003 VA examination.  At that time, the Veteran reported having hired a personal attendant in approximately late 2001 or early 2002.  The Veteran claimed that his limiting factors were mainly his shortness of breath and pain from arthritis.  He stated that when he is under stress his mind "just quits."  The Veteran reported being able to clothe and feed himself and use a bathroom by himself, though he required aids because of his arthritis, obesity and shortness of breath.  He reported that he bathed two to three times a week and needed assistance getting into and out of the bathtub.  He reported being able to cook for himself, shop, drive and use a computer.  He reported being limited to 25 to 30 feet of walking distance by knee and back pain and shortness of breath.  The attendant managed his medication and helped clean.  The Veteran reported buying a motorized scooter several years before.  The examiner conducted a complete physical.  The examiner concluded that the most debilitating of the Veteran's disabilities were his obesity, chronic obstructive pulmonary disease (COPD), and arthritis.  The Veteran could still perform most of his activities of daily living, but his condition was expected to worsen if he did not lose weight.  

The Board notes that the Veteran is not service-connected for obesity, COPD or arthritis.  This report does not support a finding that he is in need of regular aid and attendance due to service-connected disabilities.

The Veteran's private doctor, Dr. L., completed an October 2003 evaluation form in support of the Veteran's claim.  Dr. L. indicated that the Veteran had diabetes mellitus, type 2, coronary artery disease, morbid obesity and peripheral neuropathy.  Dr. L. indicated that the Veteran could not walk unaided, was restricted in his ability to feed, bathe and dress himself, was not permanently bedridden, was not blind, could leave his home without attendance and did not require nursing home care.  He did not elaborate on any of these comments.

The Board assigns this form little probative weight.  Dr. L. relied on at least one non service-connected disability in preparing the report.  He also did not provide a description about the Veteran's restrictions.  

A contemporaneous October 2003 treatment record from Dr. L. shows that the Veteran had difficulty walking due to his peripheral neuropathy.  The Veteran's walking ability was further decreased as he needed to see his feet in order to walk, but was so obese that seeing his feet was very difficult.  Another note from June 2009 indicates that the Veteran was unable to see his feet at that time.  The Board emphasizes that although the Veteran's peripheral neuropathy has been significantly disabling, his obesity has compounded the disability.  

The Veteran was seen for a February 2004 VA examination concerning his peripheral neuropathy.  The Veteran reported having an assistant to help him put on his shoes and socks.  The examiner stated specifically that the Veteran's obesity was what prevented him from bending over and reaching his feet.  The examiner also indicated that the Veteran's limitation in walking was due to a combination of COPD and obesity.  His scooter use was directly attributed to this limitation.  The Veteran was able to walk in spite of his peripheral neuropathy.  The examiner indicated that he had a possible diagnosis of Meniere's disease which also contributed to his difficulty walking.

This examination report weighs heavily against the Veteran's claim.  The difficulty he has moving is the primary reason that he filed this claim originally.  The examiner tied that difficulty to non service-connected disabilities, undermining the rationale for the claim.  

A July 2006 VA examination report indicates that the Veteran did require the assistance of another person for any type of chores.  The examiner indicated that the Veteran's METS were very low but were limited by noncardiac reasons.  The examiner also indicated that the Veteran required assistance with any type of bending or exertion, or any type of activity that required physical exertion.  He needed help with basic activities of daily living, such as dressing and bathing as well as transfers if grab assistive devices were not present.  The examiner stated that the need for aid and attendance was very likely from his obesity and to a lesser extent his diabetes/peripheral neuropathy and Meniere's disease.  The examiner also stated that the Veteran continued to drive himself.  

Although the July 2006 opinion states that the Veteran is in need of aid and attendance, it does so on the basis of two non service-connected disorders.  The Veteran is not presently service-connected for obesity.  The Veteran's peripheral neuropathy in his extremities was not responsible for rendering him in need of aid and attendance without the presence of those other disabilities.

A November 2009 treatment note from Dr. L. showed a decrease in functioning.  The Veteran was having an increasing number of falls.  Dr. L. indicated that he had become almost completely sedentary and his legs had deconditioned to the point that they no longer held up his bulk.  The Veteran reported chronic diarrhea and widespread arthralgias.  Dr. L. indicated that the Veteran refused to even try losing weight to help himself.  The Board notes that this entry is one of many describing the Veteran's dislike of VA and his insistence that VA should provide him with gastric bypass surgery to control his weight.  Deconditioning due to a sedentary lifestyle is not an effect of his service-connected peripheral neuropathy and not a ground for concluding that the Veteran requires aid and attendance.

The Veteran provided an examination for the need for aid and attendance by a VA nurse practitioner in February 2010.  The NP completed a VA Form 21-2680 and the exam was not requested by the RO.  The Veteran was noted to have diabetes, neuropathy, hypertension, hyperlipidemia, congestive heart failure, coronary artery disease, sciatica and restless leg syndrome.  The NP indicated that the Veteran could not prepare his own meals due to left knee and hip pain.  The Veteran was able to feed and dress himself, but had limited ability to ambulate, bend and reach.  The Veteran was also limited by back and sciatic nerve pain.  The Veteran used a scooter outside his home and a walker inside his home.  

The VA treatment records also show that the Veteran does not require aid and attendance.  As mentioned, entries from October 2010 indicate that R.A. would not visit for several days at a time.  He did receive home based patient care during 2011, but this was due to his immobility based on his obesity.  The Veteran was reevaluated in February 2012, when it was noted that the Veteran was moving well independently around his home, played with his dog, and used a computer during the visit.  He also reported driving independently.  

The Veteran and R.A., the attendant which the Veteran pays personally, testified before the undersigned as to the Veteran's inability to function without assistance.  The Veteran also submitted a pair of 2011 lay statements in support of his claims, one from himself and one from R.A. to the same effect.  While lay evidence is relevant to the outcome of compensation claims, it must be both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  First, the lay statements do not distinguish between the impacts of service-connected versus non service-connected disabilities.  The medical examiners have indicated that the non service-connected disabilities are significant contributors to the Veteran's need for aid and attendance.  Second, the accounts of the Veteran's inability to function without aid appear overstated.  The VA treatment records through February 2012 have shown the Veteran to have a higher degree of independence than these lay statements would suggest.  The Board finds the accounts to be of low credibility and, therefore, of little probative value.  

The Board finds that the Veteran is not in need of the regular aid and attendance of another person due to his service-connected disabilities.  Although the Veteran has been found periodically to be unable to dress or undress himself, to keep himself ordinarily clean and presentable, and to attend to the wants of nature, the impediments to the Veteran's functioning were non service-connected disorders such as obesity, Meniere's disease, COPD and sleep apnea.  The Veteran does not use prostheses or orthopedic appliances.  He is able to feed himself.  The weight of the evidence establishes that the Veteran's mobility and limitation in completing the activities of daily living are driven by his non service-connected disorders.  Thus, the Board concludes that the criteria for SMC based on the regular aid and attendance of another person are not met.



Special monthly compensation is alternatively payable for being permanently housebound by reason of a service-connected disability or disabilities.  This requirement is met when the Veteran has a single service-connected disability rated at 100 percent and (1) another service-connected disability rated at 60 percent or more, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2011).  The Veteran is already in receipt of the housebound status, per a June 2003 rating decision based on the 100 percent disabling service-connected disability and another service-connected disability rated as 60 percent or more disabling.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's SMC for aid and attendance claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Specially Adapted Housing

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

For purposes of 38 C.F.R. § 3.809, the term 'preclude locomotion' means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

The Veteran does not allege nor does the evidence suggest that he has amputation of a foot or any part of his lower extremities.  He contends instead that he has loss of use of the lower extremities which has resulted in his being essentially confined to a motorized scooter.  The Veteran believes that because VA obtained the scooter for him, VA should modify his home to permit the use of the scooter indoors.

The Board observes initially that the provision of motorized scooters does not, in and of itself, qualify the Veteran for a housing adaptation award.  Such a scooter may be provided by VA based on medical need, without determining that the need is the result of service-connected disabilities.  As the housing awards are based on the effects of service-connected disabilities alone, the Board will weigh the scooter along with the remaining evidence of record.  

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Complete paralysis of the external popliteal nerve and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350, 4.63 (2011).

The Veteran's service-connected disabilities include peripheral neuropathy of each leg, rated as 40 percent disabling each.  This rating is under Diagnostic Code 8620, as is for moderately severe incomplete paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a (2011).  The rating alone does not suggest loss of use of either lower extremity.  The Veteran had appealed the ratings for peripheral neuropathy of each lower extremity, but withdrew those appeals during his 2009 hearing before the undersigned.

The treatment records reveal that the Veteran drives himself independently many places.  The entries range from 2003 to 2012.  There is no indication that his automobile has been modified for hands-only driving.  The Veteran must, therefore, be using his lower extremities for vehicle operation.  Furthermore, his inability to stand and walk has been related to deconditioning due to a sedentary lifestyle as discussed above.  His VA treatment records reveal him walking with a walker around his home in 2012.  The Board finds that the preponderance of the evidence is against a finding of loss of use of either lower extremity.  

Although the Veteran's primary contention regards loss of use of the lower extremities, the Board has also considered entitlement under the alternative criteria.  First, the Veteran is not blind in both eyes and, even if he was, he does not have loss of or loss of use of one lower extremity.  He is not service-connected for residuals of organic disease or injury.  He does not have the loss or loss of use of either upper extremity.  The Veteran argues that he cannot feed himself without the use of modified utensils due to peripheral neuropathy of the upper extremities.  The Board finds his contentions to be highly incredible.  The Board notes that he is successfully eating unaided, which demonstrates retained use of the upper extremities.  He is also overeating as discussed above.  Moreover, his treatment records are replete with examples of his ability to use his upper extremities.  The most persuasive of these are treatment entries indicating that the Veteran drives himself independently many places.  The most recent of these is a February 2012 VA treatment record shows that the Veteran drove himself to appointments, shopping, eating out, and to church.  If this was not enough, a 2012 home based patient care visit revealed that the Veteran was sitting at a computer playing games.  Considering the driving an automobile or playing computer games would be impossible with loss of use of the hands, the Board finds that the Veteran does not have loss of use of both hands.  Finally, the Veteran's service-connected disabilities do not include full thickness or subdermal burns.  As such, entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is not warranted under 38 C.F.R. § 3.809.  

The Board has also considered alternative, but similar benefits, for which the Veteran may be eligible.  In order for a veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he or she must be entitled to compensation for permanent and total disability that includes (1) anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809.

The Veteran simply does not have permanent and total disability due to the necessary causes for a housing award.  He does not allege and his medical records do not suggest that he has anatomical loss of both hands.  As discussed at length above, the Veteran does not have loss of use of his hands.  He does not have blindness in both eyes with 5/200 visual acuity or less.  He does have impaired vision, but this is correctable.  Again, the Veteran drives independently, which weighs heavily against this claim.  His service-connected disabilities do not include deep partial thickness burns or full thickness or subdermal burns.  His service-connected disabilities do not include residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  The Veteran does have COPD, but this is not service-connected and his treatment records suggest that this disease is due to tobacco use, not service.  See, e.g., February 9, 2012, VA Pulmonary clinic note.

As such, the Board finds that the preponderance of the evidence is against the Veteran's specially adapted housing claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for SMC and housing adaptation.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Prior to initial adjudication of the Veteran's claims, April 2003 and an October 2003 letters fully satisfied the duty to notify provisions as to the aid and attendance and housing adaptation claims, respectively.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible, including those from Drs. L. and R. and the Albany, Oregon, General Hospital.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The RO provided the Veteran appropriate VA examinations in 2003, 2006, and 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports in conjunction with the treatment records provide a full and current description of the Veteran's level of functioning vis-a-vis his need for aid and attendance and each of the criteria for a housing award.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The examination in this case is adequate upon which to base a decision.

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in May 2010.  The Veteran had requested outstanding records be obtained from a Dr. L., and a local hospital in Albany, Oregon.  The Board instructed that these private records be obtained for the record along with his most recent VA treatment records.  The RO did obtain the outstanding private records and the Veteran's VA treatment records through February 2012 have been associated with the claims file.  The Board also instructed that a statement of the case (SOC) be issued as to a claim of service connection for obesity.  An October 2011 SOC was issued to the Veteran.  He did not perfect an appeal as to that issue.  The Board finds that the RO complied substantially with May 2010 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to SMC based on the need for regular aid and attendance is denied. 

Entitlement to specially adapted housing is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


